                         Case 19-10479-KG             Doc 156        Filed 04/15/19        Page 1 of 16



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         F+W MEDIA, INC., et al.,1                                    Case No. 19-10479 (KG)

                                            Debtors.                  (Jointly Administered)

                                                                      Ref. Docket No. 79

                ORDER (I) APPROVING (A) BIDDING PROCEDURES FOR THE SALE OF THE
                 DEBTORS’ ASSETS RELATED TO THE F+W BOOKS BUSINESS LINE; AND
                     (B) FORM AND MANNER OF NOTICES RELATED THERETO; AND
                  (II) SCHEDULING DATES TO CONDUCT AUCTION AND HEARING TO
                  CONSIDER FINAL APPROVAL OF SALE, INCLUDING TREATMENT OF
                           EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                  Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

         debtors in possession (the “Debtors”) for the entry of (i) an order (this “Bidding Procedures

         Order”): (a) approving the proposed bidding procedures attached as Exhibit 1 to this Bidding

         Procedures Order (the “Bidding Procedures”), to govern the sale (the “Sale”) of substantially all

         of the assets related to the Debtors’ going-concern business of F+W Books (the “Acquired

         Assets”); (b) establishing procedures for the assumption and assignment of executory contracts

         and unexpired leases, including notice of proposed cure amounts (the “Assumption and

         Assignment Procedures”); (c) approving the form and manner of notice with respect to certain

         procedures, protections, schedules, and agreements described herein and attached hereto;

         (d) scheduling a final hearing (the “Sale Hearing”) to approve the Sale; and (e) granting related


         1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
         2
           Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the Motion or
         the Bidding Procedures, as applicable.

01:24283940.6
                       Case 19-10479-KG          Doc 156       Filed 04/15/19    Page 2 of 16



         relief, and (ii) at the Sale Hearing, an order (a “Sale Order”), a proposed form of which will be

         filed no later than seven (7) days prior to the Sale Objection Deadline (as defined below),

         (x) authorizing the sale of the Acquired Assets free and clear of liens, claims, interests, and

         encumbrances (collectively, the “Interests”) with any such Interests to attach to the proceeds

         thereof with the same validity, extent, and priority (under the Bankruptcy Code) as such Interests

         had immediately prior to the consummation of the Sale; (y) authorizing the assumption and

         assignment of certain executory contracts and unexpired leases; and (z) granting related relief, all

         as more fully described in the Motion; and this Court having found that it has jurisdiction over

         this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core

         proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this

         proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

         this Court having found that the relief requested in the Motion is in the best interests of the

         Debtors’ estates, their creditors, and other parties in interest; and this Court having found that the

         Debtors provided appropriate notice of the Motion and the opportunity for a hearing on the

         Motion under the circumstances; and this Court having reviewed the Motion and having heard

         the statements in support of the relief requested therein at a hearing, if any, before this Court; and

         this Court having determined that the legal and factual bases set forth in the Motion and at the

         hearing, if any, establish just cause for the relief granted herein; and upon all of the proceedings

         had before this Court; and after due deliberation and sufficient cause appearing therefor, THE

         COURT HEREBY FINDS THAT:

                A.      The findings of fact and conclusions of law herein constitute this Court’s findings

         of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

         pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,


01:24283940.6
                                                           2
                        Case 19-10479-KG         Doc 156       Filed 04/15/19     Page 3 of 16



         they are adopted as such. To the extent any conclusions of law are findings of fact, they are

         adopted as such.

                B.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper

         pursuant to 28 U.S.C. §§ 1408 and 1409.

                C.      The statutory bases for the relief requested in the Motion are sections 105, 363,

         365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007, and

         9014, and Local Rule 6004-1. The legal and factual bases set forth in the Motion establish just

         cause for the relief granted herein. Entry of this Bidding Procedures Order is in the best interests

         of the Debtors and their respective estates, creditors, and other parties-in-interest.

                D.      Notice of the Motion, the Bidding Procedures hearing, and the proposed entry of

         this Bidding Procedures Order was adequate and sufficient under the circumstances of the

         Chapter 11 Cases, and such notice complied with all applicable requirements of the Bankruptcy

         Code, the Bankruptcy Rules, and the Local Rules. Notice of the Motion has been given to: (i) all

         entities known to have expressed an interest in a transaction with respect to some or all of the

         Debtors’ assets during the past six (6) months; (ii) all entities known to have asserted any Interest

         in or upon any of the Acquired Assets; (iii) all federal, state, and local regulatory or taxing

         authorities or recording offices which have a reasonably known interest in the relief requested by

         this Motion; (iv) known counterparties to any unexpired leases or executory contracts that could

         potentially be assumed and assigned to the Successful Bidder; (v) the Office of the United States

         Trustee for the District of Delaware; (vi) the Committee; (vii) the Debtors’ pre- and post-petition

         lenders; (viii) the Securities & Exchange Commission; (ix) the Office of the United States

         Attorney General for the District of Delaware; (x) the Internal Revenue Service; (xii) the U.S.


01:24283940.6
                                                           3
                       Case 19-10479-KG          Doc 156       Filed 04/15/19    Page 4 of 16



         Department of Justice; (xi) the offices of the attorneys general for the states in which the Debtors

         operate; and (xii) all parties entitled to notice pursuant to Local Rule 2002-1(b) (collectively, the

         “Notice Parties”). Accordingly, no further notice of the Motion or this Bidding Procedures

         Order is necessary or required.

                E.      The Debtors have demonstrated a compelling and sound business justification for

         this Court to grant the relief as set forth herein, including, without limitation: (i) approval of the

         Bidding Procedures; (ii) approval of the Assumption and Assignment Procedures; (iii) approval

         of the form and manner of notice of all procedures, protections, schedules, and agreements

         described in the Motion and attached thereto; (iv) the scheduling of a date for the Sale Hearing;

         and (v) all related relief as set forth herein. Such compelling and sound business justification,

         which was set forth in the Motion and on the record at the hearing for such Motion, are

         incorporated herein by reference and, among other things, form the basis for the findings of fact

         and conclusions of law set forth herein.

                F.      The Bidding Procedures, in the form attached hereto as Exhibit 1 and

         incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,

         reasonable, and appropriate and represent the best method for maximizing the value of the

         Debtors’ estates.

                G.      The Motion and the Assumption and Assignment Notice are reasonably calculated

         to provide counterparties to the Assigned Contracts with proper notice of the intended

         assumption and assignment of their executory contracts or unexpired leases, any cure amounts

         relating thereto, and the Assumption and Assignment Procedures.

                H.      The sale notice (the “Sale Notice”) attached hereto as Exhibit 2 is appropriate and

         reasonably calculated to provide all interested parties with timely and proper notice of the sale of


01:24283940.6
                                                           4
                         Case 19-10479-KG            Doc 156        Filed 04/15/19      Page 5 of 16



         the Acquired Assets, including, without limitation: (i) the date, time, and place of the Auction (if

         one is held); (ii) the Bidding Procedures; (iii) the deadline for filing objections to the Sale and

         entry of the Sale Order, and the date, time, and place of the Sale Hearing; (iv) reasonably specific

         identification of the assets to be sold; (v) instructions for promptly obtaining copies of the Asset

         Purchase Agreement; (vi) a description of the Sale as being free and clear of liens, claims,

         encumbrances, and other interests (except as set forth in the Sale Order and Asset Purchase

         Agreement), with all such liens, claims, encumbrances, and other interests attaching with the

         same validity and priority to the Sale proceeds; and (vii) notice of the proposed assumption and

         assignment of Assigned Contracts to the Successful Bidder, and no other or further notice of the

         Sale shall be required.

         IT IS HEREBY ORDERED THAT:

                   1.     The Motion is granted as provided herein.3

                   2.     All objections to the relief requested in the Motion that have not been withdrawn,

         waived, or settled as announced to this Court at the hearing on the Motion or by stipulation filed

         with this Court, are overruled.

        I.         Timeline for the Sale

                   3.     The Debtors are authorized to proceed with the Sale in accordance with the

         Bidding Procedures, which are attached to this Order as Exhibit 1, and are authorized to take any

         and all actions reasonably necessary or appropriate to implement the Bidding Procedures in

         accordance with the following timeline, and as more fully described herein:

                             Action                                                 Deadline

             Deadline for the Debtors to serve the 3 business days after entry of the Bidding

         3
            Notwithstanding anything to the contrary herein, the consummation of the Sale is subject to entry of the Sale
         Order.

01:24283940.6
                                                                5
                             Case 19-10479-KG       Doc 156       Filed 04/15/19   Page 6 of 16



                               Action                                          Deadline

           Sale Notice                                    Procedures Order
           Sale Objection Deadline                        4:00 p.m. (prevailing Eastern Time) on May 15,
                                                          2019

           Assumption and Assignment Objection Fourteen days from the Assumption and Assignment
           Deadline                                Service Date
           (Deadline to object to proposed
           assumption of the applicable Assigned
           Contract and proposed Cure Costs)
           Bid Deadline                            5:00 p.m. (prevailing Eastern Time) on May 16,
                                                   2019
           Auction                                 10:00 a.m. (prevailing Eastern Time) on May 20,
                                                   2019, if needed, at the offices of Young Conaway
                                                   Stargatt & Taylor, LLP, 1000 N. King Street,
                                                   Wilmington, Delaware 19801 (or such other place
                                                   and time as the Debtors timely communicate to all
                                                   entities entitled to attend the Auction)
           Deadline to Object to conduct of the 10:00 a.m. (prevailing Eastern Time) on May 21,
           Auction and Sale to a Successful Bidder 2019
           (the “Auction Objection Deadline”)
           Sale Hearing                            1:00 p.m. (prevailing Eastern Time) on May 22,
                                                   2019


                 4.          For the avoidance of doubt, the Debtors reserve the right, and are authorized, to

         modify the above timeline and the Bidding Procedures, in consultation with the Committee and

         the DIP Lenders, which consent shall not be unreasonably withheld, in accordance with the

         provisions of the Bidding Procedures, provided that a notice of any such modification will be

         filed        with       this    Court      and     posted       on    the     following     website,

         https://dm.epiq11.com/#/case/FWM/info (the “Case Website”).

        II.      The Bidding Procedures

                 5.          The Bidding Procedures are approved in their entirety.         The Debtors are

         authorized to take any and all actions reasonably necessary or appropriate to implement the

         Bidding Procedures. The failure to specifically include or reference a particular provision of the


01:24283940.6
                                                              6
                        Case 19-10479-KG        Doc 156       Filed 04/15/19   Page 7 of 16



         Bidding Procedures in this Bidding Procedures Order shall not diminish or impair the

         effectiveness of such provision.

                 6.      The process and requirements associated with submitting a Qualified Bid are

         approved as fair, reasonable, appropriate, and designed to maximize recoveries for the benefit of

         the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

         Procedures, the Bid Deadline shall be 5:00 p.m. (prevailing Eastern Time) on May 16, 2019.

         Any disputes or objections to the selection of Qualified Bids, Successful Bids, or Backup Bids

         (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale Hearing as

         set forth herein.

                 7.      The Debtors are authorized to conduct the Auction in accordance with the

         Bidding Procedures. The Auction, to the extent that an Auction is necessary under the Bidding

         Procedures, shall take place at 10:00 a.m. (prevailing Eastern Time) on May 20, 2019 at the

         offices of the proposed counsel for the Debtors, Young Conaway Stargatt & Taylor, LLP, 1000

         N. King Street, Wilmington, Delaware 19801 (or such other place and time as the Debtors timely

         communicate no later than 14 hours prior to the Auction, or as soon as reasonably practicable, to

         all entities entitled to attend the Auction). Any objections to the conduct of the Auction and sale

         to a Successful Bidder must be filed by the Auction Objection Deadline and served on the

         Objection Recipients (as defined below).

                 8.      Any creditor with a valid and perfected lien on any of the Acquired Assets (each,

         a “Secured Creditor”) shall have the right, subject in all respects to the Bankruptcy Code and

         other applicable law, to credit bid all or any portion of such Secured Creditor’s allowed secured

         claims to the extent that such secured claims are valid and undisputed pursuant to section 363(k)

         of the Bankruptcy Code or other applicable law, and any such credit bid shall be deemed a


01:24283940.6
                                                          7
                       Case 19-10479-KG         Doc 156        Filed 04/15/19   Page 8 of 16



         Qualified Bid, and any such Secured Creditor a Qualified Bidder, for all purposes hereof. If a

         Secured Creditor, in accordance with section 363(k) of the Bankruptcy Code, purchases assets

         and subsequently this Court disallows all or any portion of the secured claims that comprises part

         of any such credit bid, the corresponding Successful Bid for the disallowed portion of such credit

         bid must instead be paid in cash.

                9.      Following entry of this Order, the Debtors shall be authorized, but not obligated,

         in consultation with the Committee and the DIP Lenders, to select one or more potential bidders

         to act as a stalking horse bidder (a “Stalking Horse Bidder”) for all or any portion of the Assets

         (which Stalking Horse Bidder may be the Lenders pursuant to a credit bid or otherwise), and

         may agree to offer such Stalking Horse Bidder(s) certain bid protections, including an expense

         reimbursement and/or a break-up fee (the “Bid Protections”); provided that any such Bid

         Protections shall be subject to approval by the Court, which the Debtors may seek on an

         expedited basis pursuant to section 105(a) of the Bankruptcy Code and Local Rule 9006-1(e).

        III.    Notice Procedures

                10.     The Sale Notice attached hereto as Exhibit 2 is hereby approved.

                11.     On or before three (3) business days after entry of this Bidding Procedures Order,

         the Debtors will cause the Sale Notice to be sent by first-class mail postage prepaid to the Notice

         Parties and all known creditors of the Debtors.

                12.     In addition to the foregoing, as soon as practicable, but in any event no later than

         seven (7) business days after the entry of this Bidding Procedures Order, the Debtors shall

         publish the Sale Notice (modified for publication, as necessary) once in the national edition of

         The New York Times, USA Today, or the Wall Street Journal.

                13.     Service of the Sale Notice as described herein shall be sufficient and proper notice

         of the Sale with respect to known interested parties. Publication of the Sale Notice as described
01:24283940.6
                                                           8
                         Case 19-10479-KG         Doc 156       Filed 04/15/19   Page 9 of 16



         herein shall be sufficient and proper notice of the Sale to any other interested parties whose

         identities are unknown to the Debtors.

                14.      No later than noon the next business day after the conclusion of the Auction, the

         Debtors shall file on the docket and post on the Case Website, but not serve, a notice identifying

         the Successful Bidder.

        IV.     Assumption and Assignment Procedures

                15.      The Assumption and Assignment Procedures, which are set forth below,

         regarding the assumption and assignment of the executory contracts proposed to be assumed by

         the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the Successful

         Bidder pursuant to section 365(f) of the Bankruptcy Code are hereby approved to the extent set

         forth herein.

                A.       Notice of Assumption and Assignment.

                16.      As soon as practicable following entry of this Bidding Procedures Order, (any

         such date, the “Assumption and Assignment Service Date”) the Debtors shall file with this Court,

         and post on the Case Website, the Notice of Assumption and Assignment and, included

         therewith, a list (the “Assigned Contracts List”) that specifies: (i) each of the Debtors’ executory

         contracts and unexpired leases that may be assumed and assigned in connection with the Sale

         (the “Assigned Contracts”), including the name of each non-Debtor counterparty to such

         Assigned Contract (the “Assigned Contract Counterparty”); and (ii) the proposed amount

         necessary, if any, to cure all monetary defaults, if any, under the proposed Assigned Contract

         (the “Cure Costs”). The Debtors shall serve, by first class mail, the Notice of Assumption and

         Assignment, in substantially the form attached hereto as Exhibit 3, and the Assigned Contracts

         List on each Assigned Contract Counterparty. The Debtors shall serve on all parties that have

         requested notice pursuant to Bankruptcy Rule 2002, by first class mail, the Notice of Assumption
01:24283940.6
                                                            9
                       Case 19-10479-KG        Doc 156      Filed 04/15/19      Page 10 of 16



         and Assignment without the Assigned Contracts List. Service as set forth herein shall be deemed

         proper, due, timely, good, and sufficient notice and no other or further notice is necessary.

                 17.    An Assigned Contract Counterparty listed on the Notice of Assumption and

         Assignment may file an objection (an “Assigned Contract Objection”) to the proposed

         assumption and assignment of the applicable Assigned Contract or the proposed Cure Costs. All

         Assigned Contract Objections must (i) state, with specificity, the legal and factual basis for the

         objection as well as what Cure Costs are required, if any, (ii) include appropriate documentation

         in support thereof, and (iii) be filed and served on the Objection Recipients no later than 4:00

         p.m. (prevailing Eastern Time) fourteen (14) days following the Assumption and Assignment

         Service Date (the “Assumption and Assignment Objection Deadline”).

                 18.    If an Assigned Contract Counterparty files an Assigned Contract Objection in a

         manner that is consistent with the requirements set forth above, and the parties are unable to

         consensually resolve the dispute prior to the Sale Hearing, the amount to be paid or reserved with

         respect to such objection will be determined at the Sale Hearing, such later hearing date that the

         Debtors determine in their discretion, or such other date determined by this Court.

                 19.    Notwithstanding anything in this Order to the contrary, unless Cigna Health and

         Life Insurance Company (“Cigna”) and the Debtors agree otherwise, assumption and assignment

         of the Cigna Contracts (as identified in Cigna’s objections [D.I. 132 & 133] to the Motion) shall

         not be considered or approved at any hearing unless, at least five (5) business days prior to such

         hearing, Cigna, through its counsel of record, is provided with: (i) written notice of the Debtors’

         irrevocable decision as to whether or not they propose to assume and assign any or all of the

         Cigna    Contracts;    (ii)   the identity of the proposed assignee;   and (iii) adequate assurance




01:24283940.6
                                                         10
                       Case 19-10479-KG        Doc 156     Filed 04/15/19     Page 11 of 16



         information for the proposed assignee, including a good faith estimate as to the number of

         employees of the Debtors who will become employees of the assignee.

                B.      Supplemental Notice of Assumption and Assignment.

                20.     Following the conclusion of the Auction, if any, and the selection of the

         Successful Bidder, the Debtors reserve the right at any time after the Assumption and

         Assignment Service Date, before or after the closing of the Sale, to: (i) supplement the list of

         Assigned Contracts on the Notice of Assumption and Assignment with previously omitted

         Assigned Contracts; (ii) remove an Assigned Contract from the list of executory contracts and

         unexpired leases ultimately selected as an Assigned Contract that the Successful Bidder proposes

         be assumed and assigned to it in connection with the Sale or add to such list; and (iii) modify the

         previously stated Cure Cost associated with any Assigned Contract.

                21.     In the event that the Debtors exercise any of the rights reserved in paragraph 20

         above, the Debtors will promptly serve a supplemental notice of assumption and assignment by

         electronic transmission, hand delivery, or overnight mail on the Assigned Contract Counterparty,

         and its attorney, if known, to each impacted Assigned Contract at the last known address

         available to the Debtors (a “Supplemental Notice of Assumption and Assignment”). Each

         Supplemental Notice of Assumption and Assignment will include the same information with

         respect to listed proposed Assigned Contracts as was included in the Notice of Assumption and

         Assignment.

                22.     Any Assigned Counterparty listed on a Supplemental Notice of Assumption and

         Assignment may file an objection (a “Supplemental Assigned Contract Objection”) to the

         proposed assumption and assignment of the applicable Assigned Contract, the proposed Cure

         Costs, or the Successful Bidder’s proposed form of adequate assurance of performance, if any.

         All Supplemental Assigned Contract Objections must: (i) state, with specificity, the legal and
01:24283940.6
                                                         11
                       Case 19-10479-KG        Doc 156      Filed 04/15/19     Page 12 of 16



         factual basis thereof as well as what Cure Costs the objecting party believes are required, if any;

         (ii) include appropriate documentation in support of the objection; and (iii) be filed and served

         on the Objection Recipients no later than fourteen (14) days from the date of service of such

         Supplemental Notice of Assumption and Assignment (the “Supplemental Assumption and

         Assignment Deadline”), which date will be set forth in the Supplemental Notice of Assumption

         and Assignment.

                23.     If an Assigned Contract Counterparty files a Supplemental Assigned Contract

         Objection in a manner that is consistent with the requirements set forth above, and the parties are

         unable to consensually resolve the dispute, the Debtors will seek an expedited hearing before this

         Court (a “Supplemental Assigned Contract Hearing”) to determine the Cure Costs, if any, and

         approve the assumption of the relevant Assigned Contracts. If there is no such objection, then

         the Debtors will obtain an order of this Court, including by filing a certification of no objection,

         (a “Supplemental Assigned Contract Order”) fixing the Cure Costs and approving the

         assumption of any Assigned Contract listed on a Supplemental Notice of Assumption and

         Assignment.

                C.      Additional Notice of Assumption and Assignment Procedures.

                24.     If the Assigned Contract Counterparty does not file and serve a Assigned Contract

         Objection or Supplemental Assigned Contract Objection in a manner that is consistent with the

         requirements set forth above, and absent a subsequent order of this Court in connection with such

         objection establishing an alternative Cure Cost, (i) the Cure Costs, if any, set forth in the Notice

         of Assumption and Assignment (or Supplemental Notice of Assumption and Assignment) shall

         be controlling, notwithstanding anything to the contrary in any Assigned Contract or any other

         document, and (ii) the Assigned Contract Counterparty will be deemed to have consented to the

         assumption and assignment of the Assigned Contract and the Cure Costs, if any, and will be
01:24283940.6
                                                         12
                      Case 19-10479-KG        Doc 156     Filed 04/15/19     Page 13 of 16



         forever barred from asserting any other claims related to such Assigned Contract, other than

         additional amounts on account of a default occurring between the service of the Assigned

         Contract Objection and the assumption of the Assigned Contract, against the Debtors or the

         Successful Bidder, or the property of any of them.

                25.    Any objections to the Successful Bidder’s proposed form of adequate assurance

         of future performance or other proposed terms of a sale to the Successful Bidder must be filed

         and served on the Objection Recipients by the later of (i) the Auction Objection Deadline, which

         is 10:00 a.m. (prevailing Eastern Time) on May 21, 2019, and (ii) the Supplemental Assumption

         and Assignment Deadline, and will be resolved at the Sale Hearing or Supplemental Assigned

         Contract Hearing, as applicable, or, in the Debtors’ discretion, adjourned to a later hearing. To

         the extent a Stalking Horse Bidder is selected but is not the Successful Bidder at the Auction,

         Assigned Contract Counterparties may object to the Successful Bidder’s proposed form of

         adequate assurance of future performance at the Sale Hearing.

                26.    The inclusion of an Assigned Contract on the Notice of Assumption and

         Assignment (or Supplemental Notice of Assumption and Assignment) will not: (i) obligate the

         Debtors to assume any Assigned Contract listed thereon or the Successful Bidder to take

         assignment of such Assigned Contract; or (ii) constitute any admission or agreement of the

         Debtors that such Assigned Contract is an executory contract. Only those Assigned Contracts

         that are included on a schedule of assumed and acquired contracts attached to the final asset

         purchase agreement with the Successful Bidder (including amendments or modifications to such

         schedules in accordance with such asset purchase agreement) will be assumed and assigned to

         the Successful Bidder.




01:24283940.6
                                                        13
                      Case 19-10479-KG         Doc 156      Filed 04/15/19     Page 14 of 16



        V.      Sale Hearing.

                27.     A Sale Hearing to (i) approve the sale of the Acquired Assets to the Successful

         Bidder and (ii) authorize the assumption and assignment of certain executory contracts and

         unexpired leases shall be held at 1:00 p.m. (prevailing Eastern Time) on May 22, 2019, and may

         be adjourned or rescheduled without notice other than the filing of a notice on this Court’s

         docket, which notice shall be posted on the Case Website. At the Sale Hearing, the Debtors will

         seek Bankruptcy Court approval of the Successful Bid and the Backup Bid. The Sale Hearing

         shall be an evidentiary hearing on matters relating to the Sale and there will be no further bidding

         at the Sale Hearing. In the event that the Successful Bidder cannot or refuses to consummate the

         Sale, the Debtors may, in accordance with the Bidding Procedures, designate the Backup Bid to

         be the new Successful Bid and the Backup Bidder to be the new Successful Bidder, and the

         Debtors shall be authorized, but not required, to consummate the transaction with the Backup

         Bidder without further order of the Bankruptcy Court.

                28.     Any and all objections, if any, to the Sale and entry of the Sale Order (a “Sale

         Objection”), other than Auction Objections, must be filed by 4:00 p.m. (prevailing Eastern Time)

         on May 15, 2019 (the “Sale Objection Deadline”) and served on: (i) proposed counsel to the

         Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street,

         Wilmington, Delaware 19801, Attn: Kenneth J. Enos, Esq. (kenos@ycst.com) and Elizabeth S.

         Justison, Esq. (ejustison@ycst.com); (ii) the Office of the United States Trustee for the District

         of Delaware, 844 King Street, Suite 2207, Wilmington, Delaware, 19801, Attn: Benjamin A.

         Hackman, Esq. (Benjamin.A.Hackman@usdoj.gov); (iii) the Debtors’ investment banker,

         Greenhill & Co., LLC, 300 Park Ave., New York, New York 10022, Attn: Greg Miller

         (gmiller@greenhill.com) and Brian Sargenti (brian.sargenti@greenhill.com); (iv) counsel to the

         Debtors’ post-petition lenders, Halperin Battaglia Benzija, LLP, 40 Wall Street, 37th Floor, New
01:24283940.6
                                                         14
                      Case 19-10479-KG        Doc 156      Filed 04/15/19    Page 15 of 16



         York, New York 10005, Attn: Alan D. Halperin (ahalperin@halperinlaw.net); and (v) counsel to

         the Committee, Arent Fox LLP, 1301 Avenue of the Americas, Floor 42, New York, New York

         10019, Attn: Jordana L. Renert (jordana.renert@arentfox.com) and Robert M. Hirsh

         (robert.hirsh@arentfox.com); Morris James LLP, 500 Delaware Avenue, Suite 1500,

         Wilmington, Delaware 19801, Attn: Eric J. Monzo (emonzo@morrisjames.com) and Brya M.

         Keilson (bkeilson@morrisjames.com) (collectively (i)–(v), the “Objection Recipients”). Any

         party failing to timely file a Sale Objection or Auction Objection will be forever barred from

         objecting to the Sale and will be deemed to have consented to the Sale, including the transfer of

         the Debtors’ right, title and interest in, to, and under the Acquired Assets free and clear of any

         and all Interests in accordance with the definitive agreement for the Sale. The Debtors shall file

         a proposed form of Sale Order no later than seven (7) days prior to the Sale Objection Deadline.

        VI.     Miscellaneous.

                29.     The Debtors are authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Bidding Procedures Order in accordance with the Motion.

                30.     This Bidding Procedures Order shall constitute the findings of fact and

         conclusions of law and shall take immediate effect upon execution hereof.

                31.     To the extent any of the deadlines set forth in this Bidding Procedures Order do

         not comply with the Local Rules, such Local Rules are waived and the terms of this Bidding

         Procedures Order shall govern.

                32.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

         7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

         of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.

                33.     This Court shall retain jurisdiction with respect to all matters arising from or

         related to the implementation or interpretation of this Bidding Procedures Order, including, but
01:24283940.6
                                                        15
                       Case 19-10479-KG       Doc 156     Filed 04/15/19     Page 16 of 16



         not limited to, any matter, claim, or dispute arising from or relating to the Bidding Procedures,

         any Asset Purchase Agreement, and the implementation of this Bidding Procedures Order.




01:24283940.6   Dated: April 15th, 2019                 KEVIN GROSS
                Wilmington, Delaware                    16
                                                        UNITED STATES BANKRUPTCY JUDGE
